Citation Nr: 9902365	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  95-35 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for a left wrist 
disability, currently evaluated 10 percent disabling.

2.  Entitlement to an increased rating for a right wrist 
disability, currently evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1976 to 
August 1994.  This matter comes to the Board of Veterans 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Houston Regional Office (RO) May 1995 rating decision which, 
in pertinent part, granted service connection for left and 
right wrist disabilities, assigning each a noncompensable 
rating.  By August 1998 rating decision, the evaluation of 
each of her service-connected wrist disabilities was 
increased to 10 percent.  In view of AB v. Brown, 6 Vet. App. 
35, 38 (1993), the claims remain in controversy where less 
than the maximum available benefit is awarded.

By May 1995 RO rating decision, service connection was 
granted for a low back disability, and a noncompensable 
rating was assigned; in August 1995, service connection was 
granted for a sclerotic lesion at the T9 vertebra, and a 
noncompensable rating was assigned.  A timely notice of 
disagreement with the ratings assigned the veterans service-
connected low back and thoracic spine disabilities was 
received in October 1995, and a statement of the case was 
issued in October 1997.  As she did not file a substantive 
appeal with regard to the ratings assigned her service-
connected low back and thoracic spine disabilities, those 
issues are not currently in appellate status before the 
Board.  38 U.S.C.A. § 7105 (West 1991).  


FINDINGS OF FACT

1.  All evidence necessary and available for an equitable 
resolution of the veterans claims has been obtained.

2.  The veterans service-connected left (major) wrist 
disability is currently manifested by decreased grip-
strength, a 20-degree dorsal tilt; and mild loss of motion; 
¾-inch of the ulna bone was surgically removed, and there is 
evidence of post traumatic arthritis.  The disability is 
analogous to nonunion in the lower half of the ulna, but 
there is no evidence of false movement or wrist ankylosis.  

3.  Her service-connected right (minor) wrist disability is 
currently manifested by pain, tenderness, weakness, swelling, 
numbness, difficulty lifting and picking up objects, and is 
associated with a fixed radial deviation of 15-20 degrees; 
the range of motion is to 80 degrees dorsiflexion, to 45 
palmar flexion, to 5 ulnar deviation, and 45 degrees radial 
deviation; the disability is productive of ulnar deformity 
and is associated with post traumatic arthritis.  There is no 
evidence of false movement or wrist ankylosis.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent rating for a left 
(major) wrist disability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5211 (1998).

2.  The schedular criteria for a 20 percent rating for a 
right (minor) wrist disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5212 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veterans claims of increased 
ratings for her service-connected left and right wrist 
disabilities are well grounded, Murphy v. Derwinski, 1 Vet. 
App. 78 (1990), as they stem from the ratings which were 
initially assigned by the RO at the time of the May 1995 
grant of service connection for such disabilities.  Shipwash 
v. Brown, 8 Vet. App. 218 (1995).  Once determined that a 
claim is well grounded, VA has a statutory duty to assist in 
the development of evidence pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Pertinent clinical data have been 
associated with the file, including current data sufficient 
to address the merits of the veterans claims.  The Board is 
satisfied that the duty to assist has been met in this case. 

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

As indicated above, service connection for left and right 
wrist disabilities was granted by May 1995 RO rating 
decision, and a noncompensable evaluation was assigned for 
the disability of each wrist.  That decision was based on the 
veterans service medical records showing that she sustained 
a left wrist fracture in March 1982, and underwent a Darrach 
procedure during inpatient treatment in November 1982; her 
hospital admission was prompted by reports of pain and 
deformity of her wrist; on hospital discharge, malunion of 
left Colles fracture with radial shortening was diagnosed.  
Numerous X-ray studies of the left wrist revealed the absence 
of the distal portion of the ulna, deformity of the distal 
portion of the radius, irregularity of the articular surface 
of the distal radius with narrowing of the radio-carpal 
joint, and ligamentous instability.  In December 1992, she 
sustained a fracture of the right distal radius, requiring 
surgical treatment and resulting in deformities and chronic 
pain.

On VA orthopedic examination in November 1994, the veteran 
indicated that she experienced aching, weakness, and 
difficulty carrying and lifting with the left hand since her 
in-service wrist fracture (following which fracture she 
reportedly underwent 2 surgical procedures).  On examination, 
dorsiflexion of the left wrist was essentially normal, palmar 
flexion was significantly reduced (to 45 degrees), and 
supination and pronation were normal; ulnar deviation was to 
35 degrees, and radial deviation was to 20 degrees; the last 
¾-inch of the ulna was absent, and tenderness in that area 
was noted.  X-ray study of the wrist revealed a surgical 
resection of the distal aspect of the ulna, prominence of the 
radial articular surface, and degenerative changes.  Status 
post fracture of the left wrist with healing in the shortened 
position, treated by open resection of the distal ulna, with 
basically good surgical correction of the deformity and 
slightly limited range of motion were diagnosed.  

With regard to her right wrist disability, the veteran 
indicated on VA orthopedic examination in November 1994, that 
she sustained a Colles fracture of the wrist in service, 
requiring transcutaneous pin fixation; reportedly, the injury 
healed with some shortening and resulted in radial-shortened 
deformity of the wrist.  On examination, the range of motion 
was to 85 degrees dorsiflexion and to 40 degrees palmar 
flexion; ulnar deviation lacked 5 degrees, and radial 
deviation was to 25 degrees; supination and pronation were 
full.  X-ray study of the wrist revealed an old comminuted 
compression fracture of the distal radius, an ulnar-styloid 
fracture, and degenerative changes.  Colles-type fracture 
with shortening of the right radius and mild deformity of the 
wrist were diagnosed.  

On VA orthopedic examination in April 1998, the veteran 
indicated that she experienced pain, discomfort, weakness, 
numbness, difficulty twisting, and reduced range of motion of 
both wrists since her in-service injuries and subsequent 
surgical treatment, noting that she found it difficult to 
lift and pick up heavy objects with her hands.  She reported 
that she was left-handed.  Examination of the left wrist 
revealed tenderness along the dorsoradial aspect of the wrist 
and over the tip of the palpable ulna, but grip-strength was 
reduced only slightly; a clunk of subluxation of the 
distal radioulnar joint was noted; the range of motion was to 
80 degrees dorsiflexion, to 60 degrees palmar flexion, to 20 
degrees ulnar deviation, and to 10 degrees radial deviation.  
X-ray study of the left wrist revealed post fracture malunion 
of the distal radius, approximately 20 degrees of dorsal tilt 
(representing a reversal of approximately 30 degrees from 
normal), a resected distal ulna which was surgically absent, 
and post traumatic arthritic changes.  Examination of the 
right wrist revealed a fixed radial deviation of 
approximately 15-20 degrees with supination, swelling, and 
tenderness; the range of motion was to 80 degrees 
dorsiflexion, to 45 degrees palmar flexion, to 5 degrees 
ulnar deviation (associated with pain), and to 45 degrees 
radial deviation.  X-ray study of the right wrist revealed 
malunion of the distal radius with radial and dorsal tilt, to 
6 and 15 degrees, respectively (representing a 20-degree 
reversal of normal radial tilt, and 25-degree reversal of 
normal palmar tilt), a 4-millimeter deformity of the ulna, 
and post traumatic arthritic changes.  Malunion of the left 
and right distal radius with post traumatic arthritis and 
previous resection of the left distal ulna were diagnosed.  
The examiner indicated that functional impairment associated 
with each wrist disability was quite significant, was 
associated with loss of power, altered range of motion, and 
post traumatic arthritis, significantly impacting her ability 
to function both at work and at home.

Disability of the musculoskeletal system is primarily the 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered in evaluating the residual disability include less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, pain on movement, swelling, 
deformity or atrophy of disuse, or incoordination.  38 C.F.R. 
§§ 4.40, 4.45 (1998); DeLuca v. Brown, 8 Vet. App. 202 
(1995); Cf. 38 C.F.R. § 4.59 (1998).

With regard to rating of disabilities involving substantiated 
presence of degenerative or traumatic arthritis, Diagnostic 
Code 5003 provides that arthritis will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (Diagnostic 
Codes 5200 et seq.), and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Currently, the veterans service-connected left and right 
wrist disabilities are each rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5212, (degenerative arthritis and 
impairment of radius, respectively); disability of each wrist 
is assigned a 10 percent rating, consistent with evidence of 
malunion of radius with bad alignment.  A 20 percent rating 
may be assigned under Diagnostic Code 5212, if nonunion in 
upper half of the radius is shown.  Under the same diagnostic 
code, if there is nonunion in lower half of radius, with 
false movement, but without loss of bone substance or 
deformity, a 30 percent rating will be assigned for the major 
extremity, and a 20 percent rating for the minor extremity; 
if there is evidence of loss of bone substance (1 inch (2.5 
centimeters) or more) and marked deformity, a 40 percent 
rating will be assigned for the major extremity, and a 30 
percent rating for the minor extremity.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5211, (impairment of 
ulna); disability of each wrist is assigned a 10 percent 
rating, consistent with evidence of malunion of ulna with bad 
alignment.  A 20 percent rating may be assigned under 
Diagnostic Code 5211, if nonunion in lower half of the ulna 
is shown.  Under the same diagnostic code, if there is 
nonunion in upper half of ulna, with false movement, but 
without loss of bone substance or deformity, a 30 percent 
rating will be assigned for the major extremity, and a 20 
percent rating for the minor extremity; if there is evidence 
of loss of bone substance (1 inch (2.5 centimeters) or more) 
and marked deformity, a 40 percent rating will be assigned 
for the major extremity, and a 30 percent rating for the 
minor extremity.

Based on the foregoing, the Board finds that increased 
ratings of 20 percent are warranted for the service-connected 
left (major) and right (minor) wrist disabilities.  With 
regard to the veterans left wrist disability, the evidence 
clearly shows that her in-service injury and fracture 
required surgical and follow-up medical treatment, resulting 
loss of the ulna bone and development of post traumatic 
arthritis, and causes her significant functional impairment 
with activities of daily living, including pain, weakness, 
numbness, decreased grip-strength, reduced range of motion, 
and difficulty lifting and picking up objects with the left 
hand.  

Although the clinical evidence does not reveal that the 
veterans service-connected left wrist disability is 
associated with nonunion of the upper half of ulna or the 
lower half of the radius, 38 C.F.R. § 4.7 (1998) provides 
that, where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  In this case, the surgically 
excised portion of the left ulna bone is clearly smaller than 
1 inch and a marked deformity of the left wrist is not 
demonstrated.  The disability is in fact associated with a ¾-
inch loss of the ulna bone and at least some deformity, and 
is productive of quite significant functional impairment 
(as opined by the VA examiner in April 1998); the disability 
is productive of pain, weakness, numbness, loss of grip-
strength, and difficulty lifting and picking up objects.  
Thus, based on objective clinical evidence and the veterans 
subjective complaints pursuant to DeLuca, 8 Vet. App. at 206, 
the Board believes that the impairment associated with her 
left wrist disability, overall, more nearly approximates the 
rating criteria for a 20 percent rating under Diagnostic Code 
5211.

With regard to the veterans service-connected right (minor) 
wrist disability, the evidence clearly shows that it is also 
productive of significant functional impairment and is 
associated with pain, weakness, numbness, swelling, 
difficulty lifting and picking up objects with the right 
hand, reduced range of motion, and deformity.  Although 
objective clinical evidence reveals malunion of the right 
radius as opposed to nonunion thereof, the disability is 
clearly productive of a deformity.  Thus, based on both 
objective manifestations and subjective impairment, 
consistent with DeLuca, 8 Vet. App. at 206, the Board 
believes that the overall severity of her right wrist 
disability more nearly approximates the rating criteria for a 
20 percent rating under Diagnostic Code 5212 (impairment of 
(minor) radius without loss of bone or deformity).  See 
38 C.F.R. § 4.7.  However, because the evidence does not 
demonstrate that the veterans right wrist disability is 
associated with any loss of bone and marked deformity, a 30 
percent rating thereof under the same diagnostic code is 
clearly inappropriate in this case.

Moreover, although the presence of post traumatic arthritis 
in the left and right wrist is shown by the clinical 
evidence, as discussed above, evaluation of such disabilities 
under Diagnostic Code 5212 contemplates impairment of the 
range of motion (See Diagnostic Code 5003).  Thus, additional 
disability rating under Diagnostic Code 5003 is not warranted 
based on objective evidence of arthritis in each wrist.

Finally, the entirety of the evidence of record does not 
reveal the presence flail false joints in the veterans 
wrists, that any pertinent bones are fused, or that the 
wrists are ankylosed; an evaluation of her bilateral wrist 
disabilities under Diagnostic Codes 5210, 5213 and 5214, 
respectively, is therefore wholly inappropriate in this case. 


ORDER

An increased rating for left (major) wrist disability is 
granted to 20 percent, subject to the law and regulations 
governing the payment of monetary awards.

An increased rating for right (minor) wrist disability is 
granted to 20 percent, subject to the law and regulations 
governing the payment of monetary awards.



		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the U.S. Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.
- 2 -
